UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-139008 GREAT CHINA MANIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 59-2318378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1902, 19/F., Kodak House II, 321 Java Road, Hong Kong n/a (Address of principal executive offices) (Zip Code) (852) 2882-9810 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.01 par value, outstanding on 26 October, 2012 was 74,081,000. GREAT CHINA MANIA HOLDINGS, INC. (FORMERLY KNOWN AS GREAT EAST BOTTLES & DRINKS (CHINA) HOLDINGS, INC.) AND SUBSIDIARIES Explantory Note: This Amended Quarterly report for the period ending September 30, 2012 is being filed to correct a discrepancy in the original filing dated November 1, 2012 wherein the exhibits were not filed with the signatures.There are no other changes to this Amended Report and this report does not reflect any changes or events since the filing of the original 10Q Report. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements Unaudited Condensed Consolidated Balance Sheets, September 30, 2012 and December 31, 2011 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Nine months ended September 30, 2012 and 2011 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2012 and 2011 Notes to the Unaudited Condensed Consolidated Financial Statements Item 2 Management’s Discussion and Analysis or Plan of Operation Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II – OTHER INFORMATION Item 1 Legal Proceedings Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds Item 3 Defaults Upon Senior Securities Item 4 [Removed and Reserved] Item 5 Other Information Item 6 Exhibits SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREAT CHINA MANIA HOLDINGS, INC. (Registrant) By: /S/Yau Wai Hung Yau Wai Hung Chief Executive Officer and Director Date: November 2, 2012 By: /S/ Yau Wai Hung Yau Wai Hung Chief Executive Officer and Director (Acting Principal Accounting Officer) Date: November 2, 2012
